Title: From James Madison to Calvin Jones, 28 June 1819
From: Madison, James
To: Jones, Calvin


SirMontpellier June 28. 1819
The Copy of your proposals for publishing “The Farmer’s Magazine” has been a good while in my hands, without obtaining subscriptions; owing doubtless to the number of agricultural publications less remote, as well as to other causes at present concurring. For myself I find it more and more expedient not [to] multiply engagements, especially those of indefinite continuation. Having much confidence in the source as well as value for the object of the “Farmers Magazine” I shall with pleasure express both by taking the publication for one year, without the formality of a subscription; and will remit the price as soon as the receipt. of a number shall inform me that the work is issuing from the press. I tender you my friendly respects.
James Madison
